[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                No. 08-13975                  ELEVENTH CIRCUIT
                                                                 MARCH 17, 2009
                            Non-Argument Calendar
                                                               THOMAS K. KAHN
                          ________________________
                                                                    CLERK

                            Agency No. A97-658-423

QI JU LIN,


                                                                          Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                (March 17, 2009)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Qi Ju Lin, a native and citizen of China, petitions this Court for review of the
denial of his application for asylum and withholding of removal under the

Immigration and Nationality Act. INA § 241(b)(3); 8 U.S.C. §§ 1158, 1231(b)(3).

The Board of Immigration Appeals and immigration judge denied the application

based on a finding that Lin was not credible. We deny the petition.

      We review credibility findings under the substantial evidence test. Chen v.

U.S. Att’y Gen., 463 F.3d 1228, 1230–31 (11th Cir. 2006). Adverse credibility

findings will be reversed “only if the evidence ‘compels’ a reasonable fact finder to

find otherwise.” Id. at 1231(quoting Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,

1230 (11th Cir. 2005) (internal quotation marks omitted)). An adverse credibility

finding may be based on inconsistencies, inaccuracies, and falsehoods in the

applicant’s oral and written statements. 8 U.S.C. § 1158(b)(1)(B)(iii).

      The record does not compel a reasonable fact finder to reverse the adverse

credibility finding or to conclude that Lin established eligibility for asylum and

withholding of removal. Substantial evidence supports the decision of the Board

that Lin was not credible, see Al Najjar v. Ashcroft, 257 F.3d 1262, 1283–84 (11th

Cir. 2001), and the immigration judge provided specific and cogent reasons to

support that finding. Chen, 463 F.3d at 1231. Lin gave implausible testimony

about his practice of Falun Gong in a public park and the capture of several

members of his group. Lin could not identify half of the small group of

participants or the park where they met, he gave a vague and inconsistent account
                                           2
of his travel to the United States, and he failed to provide authentic evidence of his

identity. The letters Lin submitted from his father and his mentor in Falun Gong

do not substantiate his claim of persecution. Both letters match the format and

terminology of Lin’s application and the mentor’s letter did not state that he had

been forced to hide from authorities or practice Falun Gong secretly.

      Lin’s petition for review is DENIED.

      PETITION DENIED.




                                           3